19-12346-shl          Doc 189       Filed 12/17/19       Entered 12/17/19 20:29:26                 Main Document
                                                       Pg 1 of 16


Alison D. Bauer                                                                    James Fullmer
William F. Gray, Jr.                                                               Meredith S. Parkinson
Jiun-Wen Bob Teoh                                                                  Michael Licker
FOLEY HOAG LLP                                                                     FOLEY HOAG LLP
1301 Avenue of the Americas                                                        Seaport West
25th Floor                                                                         155 Seaport Boulevard
New York, New York 10019                                                           Boston, Massachusetts 02210
Tel: (646) 927-5500                                                                Tel: 617.832.1197
Fax: (646) 927-5599                                                                Fax: 617.832.7000

Attorneys for Jeffrey Lew Liddle and Liddle & Robinson, L.L.P.,
each a Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-12346 (SHL)
                                        1
LIDDLE & ROBINSON, L.L.P.,                                 :
                                                           : Jointly Administered with 19-10747 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           : Chapter 11
In re                                                      :
                                                           : Case No. 19-10747(SHL)
JEFFREW LEW LIDDLE,                                        :
                                                           : Jointly Administered with 19-12346 (SHL)
                           Debtor                          :
---------------------------------------------------------- x

           NOTICE OF AGENDA FOR MATTERS SCHEDULED FOR HEARING ON
                         DECEMBER 19, 2019 AT 11:00 A.M.

Time and Date of Hearing:             December 19, 2019 at 11:00 a.m. (EST)




1
    The last four digits of Liddle & Robinson, L.L.P.’s taxpayer identification number are 6440.



B5076350.4
19-12346-shl    Doc 189      Filed 12/17/19     Entered 12/17/19 20:29:26      Main Document
                                              Pg 2 of 16


Location of Hearing:          United States Bankruptcy Court for the Southern District of New
                              York, before the Honorable Sean H. Lane, United States Bankruptcy
                              Judge, Room 701, One Bowling Green, New York, New York 10004

PLEASE TAKE NOTICE that an agenda with respect to all matters set for hearing on December
19, 2019 at 11:00 a.m. (EST) is set forth below. Copies of each pleading identified below can be
viewed and/or obtained by: (i) accessing the Court’s website at www.nysb.uscourts.gov, or (ii)
contacting the Office of the Clerk of Court at One Bowling Green, New York, New York 10004.
Note that a PACER password is required to access documents on the Court’s website.

                                           AGENDA

I.      CASE STATUS UPDATE

II.     DEBTOR LIDDLE & ROBINSON, L.L.P.’S CONTESTED MATTERS

        A.     Motion by Counsel Financial II LLC, LIG Capital LLC, and Counsel Financial
               Holdings LLC, to Convert this Chapter 11 Reorganization to a Chapter 7
               Liquidation [19-12346 ECF No. 103]

               1.      Related Documents:

                       (i)    Omnibus Objection by Debtor Liddle & Robinson, L.L.P. to (A)
                              Motion of Counsel Financial II LLC, LIG Capital LLC, and Counsel
                              Financial Holdings LLC Pursuant to § 1112(b) of the Bankruptcy
                              Code, to Convert This Chapter 11 Reorganization to a Chapter 7
                              Liquidation (the CF Firm Motion); (B) the Motion by Blaine H.
                              Bortnick Pursuant to § 1112(b) of the Bankruptcy Code, to Convert
                              This Chapter 11 Reorganization to a Chapter 7 Liquidation (the
                              Bortnick Motion) and (C) United States Trustees Motion: (I)
                              Pursuant to 11 U.S.C. § 1112, for Conversion of the Chapter 11 Case
                              of Liddle & Robinson L.L.P. to a Case under Chapter 7 of the Code,
                              or (II) In the Alternative, Pursuant to 11 U.S.C. § 1104, for
                              Appointment of a Chapter 11 Trustee [19-12346 ECF No. 163]

                              i.     Memorandum of Law in Support of Omnibus Objection by
                                     Debtor Liddle & Robinson, L.L.P. [19-12346 ECF No.
                                     163-1]

                              ii.    Affidavit of Jeffrey Lew Liddle in Opposition to the
                                     Conversion Motions [19-12346 ECF No. 163-2]

                              iii.   Declaration of Allen Willen in Support of Omnibus
                                     Objection by Debtor Liddle & Robinson, L.L.P. and
                                     Objection by Debtor Jeffrey Lew Liddle [19-12346 ECF
                                     No. 163-3]

                                                 2
B5076350.4
19-12346-shl    Doc 189    Filed 12/17/19     Entered 12/17/19 20:29:26    Main Document
                                            Pg 3 of 16


                    (ii)    Reply by Counsel Financial II LLC, LIG Capital LLC, and Counsel
                            Financial Holdings LLC in Further Support of Their Motions to
                            Convert Debtors’ Chapter 11 Reorganizations to Chapter 7
                            Liquidations [19-12346 ECF No. 173]

                            i.     Declaration of David H. Wander in Further Support of
                                   Motion by Counsel Financial II LLC, LIG Capital LLC,
                                   and Counsel Financial Holdings LLC Pursuant to § 1121(b)
                                   of the Bankruptcy Code, to Convert this Chapter 11
                                   Reorganization to a Chapter 7 Liquidation [19-12346 ECF
                                   No. 174]

                            ii.    Declaration of Megan Payne in Further Support of Motions
                                   by Counsel Financial II LLC, LIG Capital LLC, and
                                   Counsel Financial Holdings LLC Pursuant to § 1121(b) of
                                   the Bankruptcy Code, to Convert these Chapter 11
                                   Reorganizations to Chapter 7 Liquidations [19-12346 ECF
                                   No. 175]

                            iii.   Declaration of Richard Silverstein in Connection with
                                   Motions by Counsel Financial Entities to Convert Debtors’
                                   Chapter 11 Reorganizations to Chapter 7 Liquidations [19-
                                   12346 ECF No. 176]

                            iv.    Declaration of Ronald J. Soluri, Jr., CPA in Further
                                   Support of Motions by Counsel Financial II LLC, LIG
                                   Capital LLC, and Counsel Financial Holdings LLC
                                   Pursuant to § 1121(b) of the Bankruptcy Code, to Convert
                                   these Chapter 11 Reorganizations to Chapter 7 Liquidations
                                   [19-12346 ECF No. 177]

                            v.     Declaration of Glenn Philips in Further Support of Motion
                                   by Counsel Financial II LLC, LIG Capital LLC, and
                                   Counsel Financial Holdings LLC Pursuant to § 1121(b) of
                                   the Bankruptcy Code, to Convert this Chapter 11
                                   Reorganization to a Chapter 7 Liquidation [19-12346 ECF
                                   No. 179]

                            vi.    Declaration of Larry Hutcher in Further Support of Motion
                                   by Counsel Financial II LLC, LIG Capital LLC, and
                                   Counsel Financial Holdings LLC Pursuant to § 1121(b) of
                                   the Bankruptcy Code, to Convert these Chapter 11
                                   Reorganizations to Chapter 7 Liquidations [19-12346 ECF
                                   No. 178]

               2.   Status: Going forward with respect to Liddle & Robinson, L.L.P.

                                               3
B5076350.4
19-12346-shl    Doc 189      Filed 12/17/19     Entered 12/17/19 20:29:26      Main Document
                                              Pg 4 of 16


        B.     Motion by Blaine H. Bortnick to Convert this Chapter 11 Reorganization to a
               Chapter 7 Liquidation [19-12346 ECF No. 130]

               1.     Related Documents:

                      (i)     Omnibus Objection by Debtor Liddle & Robinson, L.L.P. to (A)
                              Motion of Counsel Financial II LLC, LIG Capital LLC, and Counsel
                              Financial Holdings LLC Pursuant to § 1112(b) of the Bankruptcy
                              Code, to Convert This Chapter 11 Reorganization to a Chapter 7
                              Liquidation (the CF Firm Motion); (B) the Motion by Blaine H.
                              Bortnick Pursuant to § 1112(b) of the Bankruptcy Code, to Convert
                              This Chapter 11 Reorganization to a Chapter 7 Liquidation (the
                              Bortnick Motion) and (C) United States Trustees Motion: (I)
                              Pursuant to 11 U.S.C. § 1112, for Conversion of the Chapter 11 Case
                              of Liddle & Robinson L.L.P. to a Case under Chapter 7 of the Code,
                              or (II) In the Alternative, Pursuant to 11 U.S.C. § 1104, for
                              Appointment of a Chapter 11 Trustee [19-12346 ECF No. 163]

                              i.     Memorandum of Law in Support of Omnibus Objection by
                                     Debtor Liddle & Robinson, L.L.P. [19-12346 ECF No.
                                     163-1]

                              ii.    Affidavit of Jeffrey Lew Liddle in Opposition to the
                                     Conversion Motions [19-12346 ECF No. 163-2]

                              iii.   Declaration of Allen Willen in Support of Omnibus
                                     Objection by Debtor Liddle & Robinson, L.L.P. and
                                     Objection by Debtor Jeffrey Lew Liddle [19-12346 ECF
                                     No. 163-3]

                      (ii)    Reply by Blaine H. Bortnick to Debtor’s Opposition to Motion
                              Pursuant to Section 1112(b) of the Bankruptcy Code, to Convert this
                              Chapter 11 Reorganization to a Chapter 7 Liquidation [19-12346
                              ECF No. 172]

               2.     Status: Going forward with respect to Liddle & Robinson, L.L.P.

        C.     Motion by United States Trustee to Convert this Chapter 11 Reorganization to a
               Chapter 7 Liquidation [19-12346 ECF No. 155]; [19-10747 ECF No. 257]

               1.     Related Documents:

                      (i)     Omnibus Objection by Debtor Liddle & Robinson, L.L.P. to (A)
                              Motion of Counsel Financial II LLC, LIG Capital LLC, and Counsel
                              Financial Holdings LLC Pursuant to § 1112(b) of the Bankruptcy
                              Code, to Convert This Chapter 11 Reorganization to a Chapter 7
                              Liquidation (the CF Firm Motion); (B) the Motion by Blaine H.
                                                 4
B5076350.4
19-12346-shl    Doc 189       Filed 12/17/19     Entered 12/17/19 20:29:26      Main Document
                                               Pg 5 of 16


                               Bortnick Pursuant to § 1112(b) of the Bankruptcy Code, to Convert
                               This Chapter 11 Reorganization to a Chapter 7 Liquidation (the
                               Bortnick Motion) and (C) United States Trustees Motion: (I)
                               Pursuant to 11 U.S.C. § 1112, for Conversion of the Chapter 11 Case
                               of Liddle & Robinson L.L.P. to a Case under Chapter 7 of the Code,
                               or (II) In the Alternative, Pursuant to 11 U.S.C. § 1104, for
                               Appointment of a Chapter 11 Trustee [19-12346 ECF No. 163]

                               i.     Memorandum of Law in Support of Omnibus Objection by
                                      Debtor Liddle & Robinson, L.L.P. [19-12346 ECF No.
                                      163-1]

                               ii.    Affidavit of Jeffrey Lew Liddle in Opposition to the
                                      Conversion Motions [19-12346 ECF No. 163-2]

                               iii.   Declaration of Allen Willen in Support of Omnibus
                                      Objection by Debtor Liddle & Robinson, L.L.P. and
                                      Objection by Debtor Jeffrey Lew Liddle [19-12346 ECF
                                      No. 163-3]

               2.     Status: Going forward with respect to Liddle & Robinson, L.L.P.

        D.     Debtor’s Motion for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§
               105, 361, 362, 363 and 507, Rules 2002, 4001 and 9014 of the Federal Rules of
               Bankruptcy Procedure (1) Authorizing Use of Cash Collateral, (2) Granting
               Adequate Protection, (3) Modifying the Automatic Stay, and (4) Scheduling a Final
               Hearing [19-12346 ECF No. 5]

               1.     Related Documents:

                      (i)      Debtor’s Notice of Revised Budget for use of cash collateral with
                               respect to Debtor's Motion for Entry of Interim and Final Orders
                               Pursuant to 11 U.S.C. §§ 105, 361, 362, 363 And 507, Rules 2002,
                               4001, and 9014 of the Federal Rules of Bankruptcy Procedure (1)
                               Authorizing Use of Cash Collateral, (2) Granting Adequate
                               Protection, (3) Modifying the Automatic Stay, and (4) Scheduling a
                               Final Hearing [19-12346 ECF No. 23]

                      (ii)     Objection to Motion by Debtor to (i) Extend Deadline to File
                               Schedules, (ii) Use Cash Collateral, (iii) Retain Professionals, and
                               (iv) Implement Procedures for Interim Compensation (related
                               document(s) 3, 4, 5, 6, 7, 8, 9, 10) [19-12346 ECF No. 25]

                      (iii)    Interim Order (1) Authorizing Use of Cash Collateral, (2) Granting
                               Adequate Protection, (3) Modifying the Automatic Stay, and (4)
                               Scheduling a Final Hearing [19-12346 ECF No. 30]

                                                  5
B5076350.4
19-12346-shl    Doc 189        Filed 12/17/19     Entered 12/17/19 20:29:26      Main Document
                                                Pg 6 of 16


                      (iv)      Second Interim Order (1) Authorizing Use of Cash Collateral by
                                Liddle & Robinson, LLP, (2) Granting Adequate Protection, (3)
                                Modifying the Automatic Stay, and (4) Scheduling a Final Hearing
                                [19-12346 ECF No. 46]

                      (v)       Third Interim Order (1) Authorizing Use of Cash Collateral by
                                Liddle & Robinson, LLP, (2) Granting Adequate Protection, (3)
                                Modifying the Automatic Stay, and (4) Scheduling a Final Hearing
                                [19-12346 ECF No. 81]

                      (vi)      Fourth Interim Order (1) Authorizing Use of Cash Collateral by
                                Liddle & Robinson, LLP, (2) Granting Adequate Protection, (3)
                                Modifying the Automatic Stay, and (4) Scheduling a Final Hearing
                                [19-12346 ECF No. 108]

                      (vii)     Fifth Interim Order (1) Authorizing Use of Cash Collateral by
                                Liddle & Robinson, LLP, (2) Granting Adequate Protection, (3)
                                Modifying the Automatic Stay, and (4) Scheduling a Final Hearing
                                [19-12346 ECF No. 157]

                      (viii)    Proposed Sixth Interim Order (1) Authorizing Use of Cash
                                Collateral by Liddle & Robinson, LLP, (2) Granting Adequate
                                Protection, (3) Modifying the Automatic Stay, and (4) Scheduling a
                                Final Hearing [19-12346 ECF No. 169]

                                i.     Informal objection to use of cash collateral by Counsel
                                       Financial

               2.     Status: Going forward on an interim basis with respect to Liddle &
                      Robinson, LLP.

        E.     Debtor’s Motion for Entry of an Order Extending the Debtor’s Exclusive Period to
               File a Chapter 11 Plan and Solicit Acceptances Thereof Pursuant to Section 1121
               of the Bankruptcy Code [19-12346 ECF No. 124]

               1.     Related Documents:

                      (i)       Objection by Counsel Financial II, LLC, LIG Capital, LLC, and
                                Counsel Financial Holdings, LLC to Debtor’s Motion for Entry of
                                an Order Extending Debtor's Exclusive Period to File a Chapter 11
                                Plan and Solicit Acceptances Thereof Pursuant to Section 1121 of
                                the Bankruptcy Code [19-12346 ECF No. 136]

                      (ii)      Motion by Counsel Financial II, LLC, LIG Capital, LLC, and
                                Counsel Financial Holdings, LLC to File Under Seal [19-12346
                                ECF No. 137]

                                                   6
B5076350.4
19-12346-shl    Doc 189       Filed 12/17/19     Entered 12/17/19 20:29:26     Main Document
                                               Pg 7 of 16


                      (iii)    Debtor’s Opposition to Motion by Counsel Financial II, LLC, LIG
                               Capital LLC, and Counsel Financial Holdings LLC to File Under
                               Seal [19-12346 ECF No. 141]

                      (iv)     Order Signed on 12/6/2019 Extending the Debtor’s Exclusive
                               Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof
                               [19-12346 ECF No. 156]

                      (v)      Notice of Proposed Order Extending the Debtor’s Exclusive Period
                               to File a Chapter 11 Plan and Solicit Acceptances Thereof Pursuant
                               to Section 1121 of the Bankruptcy Code [19-12346 ECF No. 170]

               2.     Status: Going forward with respect to Liddle & Robinson, L.L.P.

        F.     First Application of The Benefit Practice for Interim Allowance of Compensation
               for Services Rendered and Reimbursement of Expenses Incurred as Benefits
               Consultant to the Debtor and Debtor-in-Possession for the Period from May 9, 2019
               through November 21, 2019 [19-12346 ECF No. 153]

               1.     Related Documents:

                      (i)      Notice of Monthly Statement of The Benefit Practice for
                               Compensation for Services Rendered and Reimbursement of
                               Expenses Incurred as Benefits Consultant to the Debtor and Debtor-
                               in-Possession for the Period from May 9, 2019 through November
                               21, 2019 [19-12346 ECF No. 140]

                      (ii)     Objection by Counsel Financial Holdings, LLC, Counsel Financial
                               II, LLC, and LIG Capital, LLC to Notice of Monthly Statement of
                               The Benefit Practice for Compensation for Services Rendered and
                               Reimbursement of Expenses Incurred as Benefits Consultant to the
                               Debtor and Debtor-in-Possession for the Period from May 9, 2019
                               through November 21, 2019 [19-12346 ECF No. 150]

                      (iii)    Objection by Counsel Financial Holdings, LLC, Counsel Financial
                               II, LLC, and LIG Capital, LLC to First Application of The Benefit
                               Practice for Interim Allowance of Compensation as Benefits
                               Consultant to the Debtor [19-12346 ECF No. 160]

               2.     Status: Going forward with respect to Liddle & Robinson, L.L.P.

        G.     First Application of EisnerAmper LLP for Interim Allowance of Compensation for
               Services Rendered and Reimbursement of Expenses Incurred as Accountants to the
               Debtor and Debtor-in-Possession for the Period from July 22, 2019 through
               October 31, 2019 [19-12346 ECF No. 154]

               1.     Related Documents:
                                                  7
B5076350.4
19-12346-shl    Doc 189       Filed 12/17/19     Entered 12/17/19 20:29:26     Main Document
                                               Pg 8 of 16


                      (i)      Notice of Monthly Statement of EisnerAmper LLP for
                               Compensation for Services Rendered and Reimbursement of
                               Expenses Incurred as Accountants to the Debtor and Debtor-in-
                               Possession for the Period from July 22, 2019 through August 31,
                               2019 [19-12346 ECF No. 85]

                      (ii)     Notice of Monthly Statement of EisnerAmper LLP for
                               Compensation for Services Rendered and Reimbursement of
                               Expenses Incurred as Accountants to the Debtor and Debtor-in-
                               Possession for the Period from September 1, 2019 through
                               September 30, 2019 [19-12346 ECF No. 107]

                      (iii)    Notice of Monthly Statement of EisnerAmper LLP for
                               Compensation for services rendered and reimbursement of expenses
                               incurred as accountants to the Debtor and Debtor in Possession for
                               the period from October 1, 2019 through October 31, 2019 [19-
                               12346 ECF No. 131]

                      (iv)     Objection by Counsel Financial Holdings, LLC, Counsel Financial
                               II, LLC, and LIG Capital, LLC to Notice of Monthly Statement of
                               EisnerAmper LLP for Compensation for services rendered and
                               reimbursement of expenses incurred as accountants to the Debtor
                               and Debtor in Possession for the Period from July 22, 2019 through
                               August 31, 2019 [19-12346 ECF No. 95]

                      (v)      Objection by Counsel Financial Holdings, LLC, Counsel Financial
                               II, LLC, and LIG Capital, LLC to Notice of Monthly Statement of
                               EisnerAmper LLP for Compensation for services rendered and
                               reimbursement of expenses incurred as accountants to the Debtor
                               and Debtor in Possession for the period from October 1, 2019
                               through October 31, 2019 [19-12346 ECF No. 151]

                      (vi)     Objection by Counsel Financial Holdings, LLC, Counsel Financial
                               II, LLC, and LIG Capital, LLC to First Application of EisnerAmper
                               LLP [19-12346 ECF No. 160]

               2.     Status: Going forward with respect to Liddle & Robinson, L.L.P.

        H.     First Application of Foley Hoag LLP for Interim Allowance of Compensation for
               Services Rendered and Reimbursement of Expenses Incurred as Counsel to the
               Debtor and Debtor-in-Possession for the Period from July 22, 2019 through
               October 31, 2019 [19-12346 ECF No. 152]

               1.     Related Documents:

                      (i)      Notice of Monthly Statement of Foley Hoag LLP for Compensation
                               for Services Rendered and Reimbursement of Expenses Incurred as
                                                8
B5076350.4
19-12346-shl    Doc 189       Filed 12/17/19     Entered 12/17/19 20:29:26     Main Document
                                               Pg 9 of 16


                               Counsel to the Debtor and Debtor in Possession for the Period from
                               July 22, 2019 Through July 31, 2019 [19-12346 ECF No. 118]

                      (ii)     Notice of Monthly Statement of Foley Hoag LLP for Compensation
                               for Services Rendered and Reimbursement of Expenses Incurred as
                               Counsel to the Debtor and Debtor in Possession for the Period from
                               August 1, 2019 Through August 31, 2019 [19-12346 ECF No. 119]

                      (iii)    Notice of Monthly Statement of Foley Hoag LLP for Compensation
                               for Services Rendered and Reimbursement of Expenses Incurred as
                               Counsel to the Debtor and Debtor-in-Possession for the Period
                               September 1, 2019 through September 30, 2019 [19-12346 ECF No.
                               134]

                      (iv)     Notice of Monthly Statement of Foley Hoag LLP for Compensation
                               for Services Rendered and Reimbursement of Expenses Incurred as
                               Counsel to the Debtor and Debtor-in-Possession for the Period
                               October 1, 2019 through October 31, 2019 [19-12346 ECF No. 135]

                      (v)      Objection by Counsel Financial Holdings, LLC, Counsel Financial
                               II, LLC, and LIG Capital, LLC to Notices of Monthly Statements
                               [19-12346 ECF No. 128]

                      (vi)     Objection by Counsel Financial Holdings, LLC, Counsel Financial
                               II, LLC, and LIG Capital, LLC to First Application of Foley Hoag
                               LLP for Interim Allowance of Compensation as Counsel to the
                               Debtor [19-12346 ECF No. 160]

               2.     Status: Going forward with respect to Liddle & Robinson, L.L.P.

        I.     Motion By Blaine H. Bortnick Pursuant to Rule 2004 and Section 105(a) of the
               Bankruptcy Code, for an Order Directing Jeffrey L. Liddle and Liddle & Robinson
               L.L.P. to Produce Documents and for Related Relief [19-12346 ECF No. 129]

               1.     Related Documents:

                      (i)      Objection by Debtor Liddle & Robinson, L.L.P. to Motion By
                               Blaine H. Bortnick Pursuant to Rule 2004 and Section 105(a) of the
                               Bankruptcy Code, for an Order Directing Jeffrey L. Liddle and
                               Liddle & Robinson L.L.P. to Produce Documents and for Related
                               Relief [19-12346 ECF No. 162]

               2.     Status: Going forward with respect to Liddle & Robinson, L.L.P.




                                                  9
B5076350.4
19-12346-shl    Doc 189      Filed 12/17/19 Entered 12/17/19 20:29:26         Main Document
                                           Pg 10 of 16


III.    DEBTOR JEFFREY LEW LIDDLE’S CONTESTED MATTERS

        A.     Motion by Counsel Financial II LLC, LIG Capital LLC, and Counsel Financial
               Holdings LLC, to Convert this Chapter 11 Reorganization to a Chapter 7
               Liquidation [19-10747 ECF No. 249]

               1.    Related Documents:

                     (i)      Declaration of David H. Wander, Esq. in Support of Motion by
                              Counsel Financial II LLC, LIG Capital LLC, and Counsel Financial
                              Holdings LLC, Pursuant to Section 1112(b) of the Bankruptcy
                              Code, to Convert this Chapter 11 Reorganization to a Chapter 7
                              Liquidation [19-10747 ECF No. 250]

                     (ii)     Objection by Debtor Jeffrey Lew Liddle to Motion by Counsel
                              Financial II LLC, LIG Capital LLC, and Counsel Financial
                              Holdings LLC Pursuant to § 1112(b) of the Bankruptcy Code, to
                              Convert This Chapter 11 Reorganization to a Chapter 7 Liquidation
                              [19-10747 ECF No. 263]

                              i.     Affidavit of Jeffrey Lew Liddle in Opposition to the
                                     Conversion Motions [19-10747 ECF No. 263-1]

                              ii.    Declaration of Allen Willen in Support of Omnibus
                                     Objection by Debtor Liddle & Robinson, L.L.P. and
                                     Objection by Debtor Jeffrey Lew Liddle [19-10747 ECF
                                     No. 263-2]

                     (iii)    Reply by Counsel Financial II LLC, LIG Capital LLC, and Counsel
                              Financial Holdings LLC in Further Support of Their Motions to
                              Convert Debtors’ Chapter 11 Reorganizations to Chapter 7
                              Liquidations [19-10747 ECF No. 271]

                              i.     Declaration of David H. Wander in Further Support of
                                     Motion by Counsel Financial II LLC, LIG Capital LLC,
                                     and Counsel Financial Holdings LLC Pursuant to § 1121(b)
                                     of the Bankruptcy Code, to Convert this Chapter 11
                                     Reorganization to a Chapter 7 Liquidation [19-10747 ECF
                                     No. 272]

                              ii.    Declaration of Megan Payne in Further Support of Motions
                                     by Counsel Financial II LLC, LIG Capital LLC, and
                                     Counsel Financial Holdings LLC Pursuant to § 1121(b) of
                                     the Bankruptcy Code, to Convert these Chapter 11
                                     Reorganizations to Chapter 7 Liquidations [19-10747 ECF
                                     No. 273]

                                              10
B5076350.4
19-12346-shl    Doc 189      Filed 12/17/19 Entered 12/17/19 20:29:26         Main Document
                                           Pg 11 of 16


                              iii.   Declaration of Richard Silverstein in Connection with
                                     Motions by Counsel Financial Entities to Convert Debtors’
                                     Chapter 11 Reorganizations to Chapter 7 Liquidations [19-
                                     10747 ECF No. 274]

                              iv.    Declaration of Ronald J. Soluri, Jr., CPA in Further
                                     Support of Motions by Counsel Financial II LLC, LIG
                                     Capital LLC, and Counsel Financial Holdings LLC
                                     Pursuant to § 1121(b) of the Bankruptcy Code, to Convert
                                     these Chapter 11 Reorganizations to Chapter 7 Liquidations
                                     [19-10747 ECF No. 275]

                              v.     Declaration of Glenn Philips in Further Support of Motion
                                     by Counsel Financial II LLC, LIG Capital LLC, and
                                     Counsel Financial Holdings LLC Pursuant to § 1121(b) of
                                     the Bankruptcy Code, to Convert this Chapter 11
                                     Reorganization to a Chapter 7 Liquidation [19-10747 ECF
                                     No. 276]

                              vi.    Declaration of Larry Hutcher in Further Support of Motion
                                     by Counsel Financial II LLC, LIG Capital LLC, and
                                     Counsel Financial Holdings LLC Pursuant to § 1121(b) of
                                     the Bankruptcy Code, to Convert these Chapter 11
                                     Reorganizations to Chapter 7 Liquidations [19-10747 ECF
                                     No. 277]

               2.     Status: Going forward with respect to Jeffrey Lew Liddle

        B.     First Application of EisnerAmper LLP for Interim Allowance of Compensation for
               Services Rendered and Reimbursement of Expenses Incurred as Accountants to the
               Debtor and Debtor-in-Possession for the Period from April 26, 2019 through
               October 31, 2019 [19-10747 ECF No. 255]

               1.     Related Documents:

                      (i)     Notice of Monthly Statement of EisnerAmper LLP for
                              Compensation for Services Rendered and Reimbursement of
                              Expenses Incurred as Accountants to the Debtor and Debtor-in-
                              Possession for the Period from April 26, 2019 through May 31, 2019
                              [19-10747 ECF No. 189]

                      (ii)    Notice of Monthly Statement of EisnerAmper LLP for
                              Compensation for Services Rendered and Reimbursement of
                              Expenses Incurred as Accountants to the Debtor and Debtor-in-
                              Possession for the Period from June 1, 2019 through June 30, 2019
                              [19-10747 ECF No. 190]

                                               11
B5076350.4
19-12346-shl    Doc 189        Filed 12/17/19 Entered 12/17/19 20:29:26         Main Document
                                             Pg 12 of 16


                      (iii)     Notice of Monthly Statement of EisnerAmper LLP for
                                Compensation for Services Rendered and Reimbursement of
                                Expenses Incurred as Accountants to the Debtor and Debtor-in-
                                Possession for the Period from July 1, 2019 through July 31, 2019
                                [19-10747 ECF No. 191]

                      (iv)      Notice of Monthly Statement of EisnerAmper LLP for
                                Compensation for Services Rendered and Reimbursement of
                                Expenses Incurred as Accountants to the Debtor and Debtor-in-
                                Possession for the Period from August 1, 2019 August July 31, 2019
                                [19-10747 ECF No. 192]

                      (v)       Notice of Monthly Statement of EisnerAmper LLP for
                                Compensation for Services Rendered and Reimbursement of
                                Expenses Incurred as Accountants to the Debtor and Debtor-in-
                                Possession for the Period from September 1, 2019 through
                                September 30, 2019 [19-10747 ECF No. 215]

                      (vi)      Notice of Monthly Statement of EisnerAmper LLP for
                                Compensation for services rendered and reimbursement of expenses
                                incurred as accountants to the Debtor and Debtor in Possession for
                                the period from October 1, 2019 through October 31, 2019 [19-
                                10747 ECF No. 239]

                      (vii)     Objection by Counsel Financial Holdings, LLC, Counsel Financial
                                II, LLC, and LIG Capital, LLC to Notice of Monthly Statement of
                                EisnerAmper LLP for Compensation for services rendered and
                                reimbursement of expenses incurred as accountants to the Debtor
                                and Debtor in Possession for the Period from October 1, 2019
                                through October 31, 2019 [19-10747 ECF No. 253]

                      (viii)    Objection by Counsel Financial Holdings, LLC, Counsel Financial
                                II, LLC, and LIG Capital, LLC to First Application of EisnerAmper
                                LLP [19-10747 ECF No. 262]

               2.     Status: Going forward with respect to Jeffrey Lew Liddle

        C.     Application for Final Professional Compensation of Torys LLP as Counsel to the
               Debtor and Debtor-in-Possession for the Period from April 1, 2019 through April
               26, 2019 [19-10747 ECF No. 228]

               1.     Related Documents:

                      (i)       Objection by Counsel Financial Holdings, LLC, Counsel Financial
                                II, LLC, and LIG Capital, LLC to Final Application of Torys LLP
                                [19-10747 ECF No. 238]

                                                 12
B5076350.4
19-12346-shl    Doc 189      Filed 12/17/19 Entered 12/17/19 20:29:26         Main Document
                                           Pg 13 of 16


                     (ii)     Reply in Support of Final Application of Torys LLP as Counsel to
                              the Debtor for Services Rendered and Reimbursement of Expense
                              Incurred for the Period from April 1, 2019 through April 26, 2019
                              [19-10747 ECF No. 269]

               2.    Status: Going forward with respect to Jeffrey Lew Liddle

        D.     First Application of Foley Hoag LLP for Interim Allowance of Compensation for
               Services Rendered and Reimbursement of Expenses Incurred as Counsel to the
               Debtor and Debtor-in-Possession for the Period from April 27, 2019 through
               October 31, 2019 [19-10747 ECF No. 254]

               1.    Related Documents:

                     (i)      Notice of Monthly Statement of Foley Hoag LLP for Compensation
                              for Services Rendered and Reimbursement of Expenses Incurred as
                              Counsel to the Debtor and Debtor in Possession for the Period from
                              April 27, 2019 Through May 31, 2019 [19-10747 ECF No. 222]

                     (ii)     Notice of Monthly Statement of Foley Hoag LLP for Compensation
                              for Services Rendered and Reimbursement of Expenses Incurred as
                              Counsel to the Debtor and Debtor in Possession for the Period from
                              June 1, 2019 Through June 30, 2019 [19-10747 ECF No. 223]

                     (iii)    Notice of Monthly Statement of Foley Hoag LLP for Compensation
                              for Services Rendered and Reimbursement of Expenses Incurred as
                              Counsel to the Debtor and Debtor in Possession for the Period from
                              July 1, 2019 Through July 31, 2019 [19-10747 ECF No. 224]

                     (iv)     Notice of Monthly Statement of Foley Hoag LLP for Compensation
                              for Services Rendered and Reimbursement of Expenses Incurred as
                              Counsel to the Debtor and Debtor in Possession for the Period from
                              August 1, 2019 Through August 31, 2019 [19-10747 ECF No. 225]

                     (v)      Notice of Monthly Statement of Foley Hoag LLP for Compensation
                              for Services Rendered and Reimbursement of Expenses Incurred as
                              Counsel to the Debtor and Debtor-in-Possession for the Period
                              September 1, 2019 through September 30, 2019 [19-10747 ECF No.
                              242]

                     (vi)     Notice of Monthly Statement of Foley Hoag LLP for Compensation
                              for Services Rendered and Reimbursement of Expenses Incurred as
                              Counsel to the Debtor and Debtor-in-Possession for the Period
                              October 1, 2019 through October 31, 2019 [19-10747 ECF No. 243]



                                               13
B5076350.4
19-12346-shl    Doc 189        Filed 12/17/19 Entered 12/17/19 20:29:26         Main Document
                                             Pg 14 of 16


                      (vii)     Objection by Counsel Financial Holdings, LLC, Counsel Financial
                                II, LLC, and LIG Capital, LLC to Notices of Monthly Statements
                                [19-10747 ECF No. 235]

                      (viii)    Objection by Counsel Financial Holdings, LLC, Counsel Financial
                                II, LLC, and LIG Capital, LLC to First Application of Foley Hoag
                                LLP for Interim Allowance of Compensation as Counsel to the
                                Debtor [19-10747 ECF No. 262]

               2.     Status: Going forward with respect to Jeffrey Lew Liddle

        E.     Motion By Blaine H. Bortnick Pursuant to Rule 2004 and Section 105(a) of the
               Bankruptcy Code, for an Order Directing Jeffrey L. Liddle and Liddle & Robinson
               L.L.P. to Produce Documents and for Related Relief [19-10747 ECF No. 237]

               1.     Related Documents:

                      (i)       Objection by Debtor Liddle & Robinson, L.L.P. to Motion By
                                Blaine H. Bortnick Pursuant to Rule 2004 and Section 105(a) of the
                                Bankruptcy Code, for an Order Directing Jeffrey L. Liddle and
                                Liddle & Robinson L.L.P. to Produce Documents and for Related
                                Relief [19-10747 ECF No. 238]

               2.     Status: Going forward with respect to Jeffrey Lew Liddle

IV.     DEBTOR LIDDLE & ROBINSON, L.L.P’S ADJOURNED ITEMS

        A.     Motion by Creditor Michael Barr to Lift Automatic Stay [19-12346 ECF No. 54]

               1.     Related Documents:

                      (i)       Affirmation in Support of Motion of Michael Barr for Entry of and
                                Order Lifting the Automatic Stay [19-12346ECF No. 55]

                      (ii)      Notice of Adjournment of Hearing to Consider the Motion to Lift
                                Automatic Stay by Creditor Michael Barr [19-12346 ECF No. 86]

                      (iii)     Notice of Adjournment of Hearing to Consider the Motion to Lift
                                Automatic Stay by Creditor Michael Barr [19-12346 ECF No. 122]

                      (iv)      Notice of Adjournment of Hearing to Consider the Motion to Lift
                                Automatic Stay by Creditor Michael Barr [19-12346 ECF No. 159]

               2.     Status: Motion has been adjourned by consent of all parties until the
                      February 20, 2020 omnibus hearing.



                                                 14
B5076350.4
19-12346-shl    Doc 189       Filed 12/17/19 Entered 12/17/19 20:29:26        Main Document
                                            Pg 15 of 16


V.      DEBTOR JEFFREY LEW LIDDLE’S ADJOURNED ITEMS

        A.     VW Credit, Inc.’s Motion for Relief from Automatic Stay Pursuant to 11 U.S.C.
               Section 362(d)(1) & (2) [19-10747 ECF No. 77]

               1.     Status: Motion has been adjourned by consent of all parties until the
                      February 20, 2020 omnibus hearing.

        B.     Motion by M&T Bank for Relief from Stay re: 560 Main Street, Southampton
               Town, NY 11978 [19-10747 ECF No. 107]

               1.     Related Documents:

                      (i)      Memorandum of Law in Support of Motion for Relief from Stay re:
                               560 Main Street, Southampton Town, NY 11978 [19-10747 ECF
                               No. 108]

               2.     Status: Motion has been adjourned by consent of all parties until the
                      February 20, 2020 omnibus hearing.

        C.     Motion by Creditor Michael Barr to Lift Automatic Stay [19-10747 ECF No. 168]

               1.     Related Documents:

                      (i)      Affirmation in Support of Motion of Michael Barr for Entry of and
                               Order Lifting the Automatic Stay [19-10747 ECF No. 169]

                      (ii)     Notice of Adjournment of Hearing to Consider the Motion to Lift
                               Automatic Stay by Creditor Michael Barr [19-10747 ECF No. 193]

                      (iii)    Notice of Adjournment of Hearing to Consider the Motion to Lift
                               Automatic Stay by Creditor Michael Barr [19-10747 ECF No. 230]

                      (iv)     Notice of Adjournment of Hearing to Consider the Motion to Lift
                               Automatic Stay by Creditor Michael Barr [19-10747 ECF No. 260]

               2.     Status: Motion has been adjourned by consent of all parties until the
                      February 20, 2020 omnibus hearing.




                                               15
B5076350.4
19-12346-shl   Doc 189   Filed 12/17/19 Entered 12/17/19 20:29:26       Main Document
                                       Pg 16 of 16


 Dated: December 17, 2019                     Respectfully submitted,
        New York, New York
                                              /s/ Alison D. Bauer
                                              FOLEY HOAG LLP
                                              Alison D. Bauer
                                              William F. Gray, Jr.
                                              Jiun-Wen Bob Teoh
                                              1301 Avenue of the Americas
                                              25th Floor
                                              New York, New York 10019
                                              abauer@foleyhoag.com
                                              wgray@foleyhoag.com
                                              jteoh@foleyhoag.com
                                              Tel: 646.927.5500
                                              Fax: 646.927.5599

                                              Michael Licker
                                              Meredith S. Parkinson
                                              James Fullmer
                                              FOLEY HOAG LLP
                                              Seaport West
                                              155 Seaport Boulevard
                                              Boston, Massachusetts 02210
                                              mlicker@foleyhoag.com
                                              mparkinson@foleyhoag.com
                                              jfullmer@foleyhoag.com
                                              Tel: 617.832.1197
                                              Fax: 617.832.7000

                                              Attorneys for Jeffrey Lew Liddle
                                              and Liddle & Robinson LLP,
                                              each a Debtor and Debtor-in-Possession




                                        16
B5076350.4
